 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   GREGORIO SANCHEZ,                                    Case No.: 1:19-cv-0718 LJO JLT
12                  Plaintiffs,                           ORDER AFTER NOTICE OF SETTLEMENT
13          v.                                            (Doc. 13)
14   ADVANCED INDUSTRIAL SERVICES, INC.,
15                  Defendant.
16
17          On August 22, 2019, Plaintiff notified the Court that the parties have settled the action. (Doc.
18   13) Plaintiff believes the parties “will enter into and complete the terms of the settlement agreement
19   and file a request for dismissal within ninety (90) days.” (Id. at 2) Thus, the Court ORDERS:
20          1.      The parties SHALL file a stipulation to dismiss no later than November 20, 2019; and
21          2.      All pending dates, conferences and hearings are VACATED.
22   The parties are advised that failure to comply with this order may result in the Court imposing
23   sanctions, including the dismissal of the action.
24
25   IT IS SO ORDERED.
26      Dated:     August 25, 2019                             /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
